United States Court of Appeals
                                                                    Fifth Circuit
                                                                 F I L E D
                IN THE UNITED STATES COURT OF APPEALS              July 15, 2003

                         FOR THE FIFTH CIRCUIT               Charles R. Fulbruge III
                                                                     Clerk


                             No. 02-50337
                           Summary Calendar



     UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee,

            versus

     CRUZ ALBERTO MARTINEZ, JR.,

                                             Defendant-Appellant.




            Appeal from the United States District Court
                  for the Western District of Texas
                        USDC No. P-01-CR-21-1



Before GARWOOD, WIENER and DENNIS, Circuit Judges.

PER CURIAM:*

     Cruz    Alberto   Martinez,   Jr.   appeals   his   conviction      for

possession with intent to distribute marihuana and cocaine in

violation of 21 U.S.C.       21 841(a)(1).       Martinez's arrest and

conviction followed an investigation that included the monitoring

of his cellular telephone, as authorized by a wiretap order issued



     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
by a United States district judge pursuant to 18 U.S.C. § 2510(7).

Martinez, arguing that the affidavits submitted to obtain that

authorization neither supported a finding of probable cause nor

established     that   a   wiretap    was       necessary,   contends      that   the

district court erred in denying his motion to suppress the wiretap

and the evidence obtained therefrom.

       Although in our review of the denial of a motion to suppress

we generally resolve the question of probable cause de novo as a

matter    of   law   where   all     the       relevant   underlying    facts     are

undisputed, see United States v. Portillo-Aguirre, 311 F.3d 647,

651–652 (5th Cir. 2002), we review the decision to authorize a

wiretap for clear error.        United States v. Tomblin, 46 F.3d 1369,

1376 (5th Cir. 1995).         Thus, where the judge issuing a wiretap

order “uses common sense and bases her finding on the entire

picture presented to her, our review is limited,” and that judge's

“determination is conclusive in the absence of arbitrariness.”

United States v. Gonzales, 866 F.2d 781, 786 (5th Cir. 1989)

(quoting United States v. Weinrich, 586 F.2d 481, 487 (5th Cir.

1978)).

       The affidavits of FBI agents Michael LaPlante and Dennis

Kintigh constitute a substantial basis for the district court’s

probable cause determination, and the court’s decision was not

arbitrary.      See United States v. Gonzales, 866 F.2d 781, 786 (5th

Cir.   1989).        The   Government      adequately      showed   that    “normal


                                           2
investigative    procedures   have   been   tried   and   have   failed   or

reasonably appear to be unlikely to succeed if tried or to be too

dangerous.”     18 U.S.C. § 2518(3)(c); see also United States v.

Webster, 734 F.2d 1048, 1055 (5th Cir. 1984).

                               AFFIRMED.




                                     3